Mr. Justice Dever delivered the opinion of the court. 4. Pleading, § 153*-—when affidavit of merits is insufficient. An affidavit of merits that plaintiff had accepted one of two notes sued on in satisfaction and payment of the other note, with knowledge of the fact that both notes were given to the payee therein mentioned without consideration, was insufficient, even if plaintiff had received the notes with knowledge that they were given as accommodation papers, as knowledge of this fact alone would not defeat the action. 5. Pleading, § 366*—when pleas properly stricken. In an action against the maker of two promissory notes to recover thereon, where an affidavit of merits was properly stricken from the files, held that the pleas, being unsupported, were also properly stricken.